STRAUP, J.
This case was commenced in the municipal court of Ogden City. A judgment was there rendered in favor of the plaintiff. The defendant took an appeal to the district court, where the case was tried de novo. A judgment was there rendered again in favor of the plaintiff. From that judgment the- defendant has appealed to this court. A motion is made to dismiss the appeal, upon the ground that the judgment, is not appealable. Upon the authority of the case of State of Utah v. Hoken Olsen, 39 Utah, 111, 115 Pac. 968, the appeal is dismissed, and the judgment of the court below affirmed. Costs to respondent.
FRICK, 0..J., and McOARTY, J., concur.